Citation Nr: 0900210	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the lumbar spine from March 
27, 1996 to October 3, 2005. 

2.	Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the lumbar spine since October 
4, 2005.

3.	Entitlement to service connection for a neck disorder.

4.	Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970, January 1980 to September 1980, and November 1990 to 
May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 
A March 2005 rating decision of the Appeals Management Center 
(AMC) pertaining to an earlier appeal granted service 
connection for degenerative joint disease of the lumbar 
spine. The veteran appealed the initial disability rating. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). A 
December 2006 decision also denied claims for service 
connection for a neck disorder and erectile dysfunction. 
Jurisdiction over this case was later transferred to the RO 
in Newark, New Jersey.  

During the pendency of the appeal, an April 2006 rating 
decision granted a higher 20 percent rating effective October 
4, 2005. The veteran has continued to seek a higher 
evaluation available under the rating schedule. See AB v. 
Brown, 6 Vet. App. 35, 39 (1993). 

A hearing was held before a Decision Review Officer (DRO) in 
November 2007. The veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2008. In December 2008, the veteran provided additional 
evidence consisting of copies of his service personnel 
records, and lay statements to support his claims, along with 
a waiver of the right to have the RO initially consider the 
evidence. See 38 C.F.R. §§ 20.800, 20.1304(c) (2008).


FINDINGS OF FACT

1.	From March 27, 1996 to October 3, 2005 the veteran's 
lumbar spine disorder was manifested by lumbosacral strain 
with characteristic pain on motion, and slight limitation of 
motion. He did not demonstrate moderate symptoms of 
intervertebral disc syndrome (IVDS) with recurring attacks, 
or since September 23, 2002 incapacitating episodes of disc 
disease a total duration of between two and four weeks per 
year. Since September 26, 2003, he also has not had 
limitation of motion of the thoracolumbar spine of 60 degrees 
or less, a combined range of motion of 120 degrees or less, 
or muscle spasm severe enough to cause abnormal gait or 
abnormal spinal contour.

2.	Since October 4, 2005, the veteran has not demonstrated 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis. He has not had lumbosacral 
strain with severe symptoms such as listing of the whole 
spine to one side or a positive Goldthwaite's sign, or severe 
limitation of motion. There also     do not exist 
incapacitating episodes of IVDS with a frequency between four 
and six weeks per year, or severe symptoms with recurring 
attacks and intermittent relief.

3.	The veteran has a neck disorder that was incurred in 
service.

4.	There is no competent evidence that the veteran 
currently has erectile dysfunction.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 10 
percent for degenerative joint disease of the lumbar spine 
from March 27, 1996 to October 3, 2005 are not met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5293 (prior 
to and since September 23, 2002), 5243 (2008); 5292 and 5295 
(prior to September 26, 2003), 5237 (2008). 

2.	The criteria for a rating higher than 20 percent for 
degenerative joint disease of the lumbar spine since October 
4, 2005 are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5293 (prior to and since September 23, 
2002), 5243 (2008); 5292 and 5295 (prior to September 26, 
2003), 5237 (2008).

3.	Resolving reasonable doubt in the veteran's favor, the 
criteria for a grant of service connection for a neck 
disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.	The criteria for a grant of service connection for 
erectile dysfunction are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.


The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The veteran has been appropriately notified of what evidence 
would substantiate his claims for service connection through 
VCAA correspondence dated October 2005 that addressed each 
element of satisfactory notice set forth under the Pelegrini 
II decision. The February 2008 Statement of the Case (SOC) 
further apprised him of the applicable law and regulations. 
The VCAA notice letter also explained the joint obligation 
between VA and the veteran to obtain evidence, including that 
VA would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). An addendum to the April 2008 
Supplemental SOC (SSOC) provided notice concerning both the 
disability rating and effective date elements of a pending 
claim for benefits, consistent with the holding in the 
Dingess/Hartman decision. Furthermore, as the Board is 
granting service connection for a neck disorder, any notice 
deficiency as to this claim is not material to its outcome, 
and constituted merely harmless error. See Bernard v. Brown, 
4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007). 

Pertaining to the claim for increased rating for a lumbar 
spine disability, the veteran is appealing the initial 
disability rating following the March 2005 rating decision 
that granted entitlement to service connection. Where a claim 
for service connection has been substantiated and an initial 
rating and effective date assigned, the filing of a NOD with 
the RO's decision as to the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). The veteran has received an April 2004 VCAA 
notice pertaining to his then pending claim for service 
connection, and as indicated the RO granted his claim on the 
evidence of record. Thus, the claim was substantiated. As a 
result, VCAA-compliant notice on any downstream element was 
not required. In any event, an April 2006 letter explained 
the type of evidence the veteran could provide to 
substantiate his increased rating claim. 

Additionally, the VCAA correspondence sent on the claims for 
service connection preceded issuance of the December 2006 
rating decision deciding these claims, and therefore meet the 
requisite standard for timely VCAA notice. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The RO/AMC has taken appropriate action to comply with the 
duty to assist the veteran through obtaining extensive 
records of VA outpatient treatment, and his service treatment 
records. The veteran has undergone several VA examinations. 
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
the claims the veteran has provided copies of records from 
his service personnel file, treatment records from several 
private physicians, and numerous personal statements and lay 
statements from other individuals. The veteran testified 
during a November 2007 DRO hearing, and a November 2008 
videoconference hearing before the undersigned. The record as 
it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 






Analysis of the Claims

Increased Rating for Lumbar Spine Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when  these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The RO initially evaluated the veteran's service-connected 
degenerative joint disease of the lumbar spine at the 10 
percent level, effective from March 27, 1996. The April 2006 
rating decision on appeal increased to 20 percent the rating 
assigned for degenerative joint disease of the lumbar spine, 
effective October 4, 2005, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral strain.

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine. 68 Fed. 
Reg. 51,454 (Aug. 27, 2003). The veteran's disorder of the 
lumbosacral spine must therefore be evaluated under both the 
former and revised criteria, though the revised criteria may 
not be applied at any point prior to the effective date of 
the change. See 38 U.S.A. § 5110(g) (West 2002 & Supp. 2008); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Under the previous rating criteria 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (prior to September 26, 2003) for 
lumbosacral strain provided for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion. A 20 
percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position. A 40 percent 
rating required severe lumbosacral strain that included 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.

The terms "moderate" and "severe," among other components 
of the rating criteria are not expressly defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.

Also, Diagnostic Code 5292 (prior to September 26, 2003) 
pertained to limitation of motion of the lumbar spine. A 10 
percent rating was warranted for slight limitation of motion; 
a 20 percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion. 

The revised rating criteria for lumbosacral strain is set 
forth at Diagnostic Code 5237. The rating schedule provides 
that lumbosacral strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.  

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  
 
A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a, Plate V.

At least one treatment provider in this case has diagnosed 
the veteran with degenerative changes to discs along the 
thoracolumbar spine. The specific rating criteria for 
evaluating intervertebral disc disease as a result are thus 
for consideration.
The criteria for evaluating IVDS underwent several revisions 
during the pendency of the appeal. Under the rating criteria 
in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided a 10 percent rating for mild 
intervertebral disc syndrome symptoms. A 20 percent rating 
was warranted for moderate symptoms with recurring attacks. A 
40 percent evaluation required severe symptoms with recurring 
attacks and intermittent relief. Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief, warranted a 60 percent 
evaluation. 
 
The version of the rating criteria for intervertebral disc 
syndrome in effect from September 23, 2002 to September 26, 
2003 provided for two methods of rating this disorder. First, 
IVDS could be rated by combining separate ratings for chronic 
neurologic and orthopedic manifestations. A rating was also 
assignable based on the total duration of incapacitating 
episodes as follows: If there are incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks, a 10 percent rating is warranted; if at least 2 weeks 
but less than 4 weeks, a 20 percent rating; if at least 4 
weeks but less than 6 weeks, a 40 percent rating is 
warranted; and where there are incapacitating episodes with a 
total duration of at least 6 weeks during the past 12 months, 
the assignment of a maximum 60 percent rating is warranted. 
Note (1) to the rating criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating IVDS under the General Rating Formula 
for Diseases and Injuries of the Spine or otherwise based 
upon the frequency and severity of its incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008). 


Based on the findings of record since the effective date of 
service connection the current assigned disability ratings 
continue to reflect the proper evaluation of the severity of 
the veteran's service-connected lumbar spine disability. 
Hence, the claims for increase are denied.

March 27, 1996 to October 3, 2005

An April 1996 evaluation report from a military medical 
clinic indicates the veteran's reported symptoms of joint 
pains down the left arm, sore lower back and cervical area. 
He also had coughing and chest congestion. The condition was 
diagnosed and treated as a form of systemic viral infection 
with respiratory symptoms. 

On a May 1997 VA general medical examination the veteran 
described chronic low back pain. He stated that at times he 
was unable to lift, bend, stand or walk. A specific 
examination of the joints revealed that the veteran had range 
of motion in the lumbar spine of flexion to 76 degrees, 
extension to 15 degrees, right bend 20 degrees, left bend 22 
degrees, and bilateral rotation of 25 degrees. The low back 
had no vertebral body, disk space, or sacroiliac joint 
tenderness. The veteran had no paravertebral muscle 
tenderness or spasms, and negative straight leg raising 
bilaterally. Patellar and Achilles deep tendon reflexes were 
symmetric. The diagnosis was in part low back strain by 
history. An x-ray evaluation then indicated normal anatomic 
alignment of the lumbar spine without evidence of acute 
fracture or subluxation, and mild degenerative disc disease 
L3-L4.

A neurological examination that month indicated there was no 
obvious focal motor weakness, atrophy or vesiculation. There 
was tenderness in most of the joints, including the lumbar 
spine. Reflexes, sensation and coordination were within 
normal limits. The impression was of multiple joint pain.

A VA neurological examination in March 1999 indicated motor 
strength was at full level, and deep tendon reflexes were 2+ 
and symmetrical in the extremities. Sensory function was 
intact. The diagnosis was chronic low back strain. 

During a May 1999 VA examination for residuals of exposure to 
Agent Orange the evaluation of the musculoskeletal system 
showed approximately 70 degrees of forward flexion of the 
spine, with moderate tenderness of lumbar spine trigger 
points, negative straight leg raising, no scoliosis, and 
normal strength on both sides. A neurologic evaluation was 
normal. 

On a May 2004 orthopedic examination revealed that on 
evaluation of the low back, there was no vertebral body, disc 
space, sacroiliac joint, or sacral tenderness. There was no 
paravertebral muscle tenderness or spasm. The veteran had 
negative straight leg raising bilaterally, diminished right 
patellar deep tendon reflexes, and normal left patellar and 
bilateral Achilles deep tendon reflexes. He demonstrated 
forward flexion to 85 degrees, extension to 15 degrees, right 
bend 17 degrees, left bend 22 degrees, and bilateral rotation 
25 degrees. An x-ray showed mild degenerative joint disease 
progressive from 1997. The assessment was in part low back 
strain, which dated back to the veteran's active duty 
service. According to the examiner, this did not bother the 
veteran much, and seemed to affect him only a few times per 
month.

Applying the rating criteria during the time period under 
consideration the veteran did not manifest symptoms 
warranting a disability rating greater than 10 percent for 
his lumbar spine disorder. Under the criteria for 
intervertebral disc syndrome, the original basis upon which 
the RO assigned the existing evaluation, a higher 20 percent 
rating would require moderate IVDS symptoms with recurring 
attacks. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
prior to September 23, 2002). The record does not establish 
the veteran actually experienced episodic attacks of 
symptoms, or for that matter significant neurological 
impairment above and beyond documented orthopedic limitation 
of motion. Of particular note, motor and sensory function 
essentially remained normal. Following the September 23, 2002 
revision to the criteria to IVDS there is no evidence of 
incapacitating episodes of disc disease, or separate 
compensable neurological and orthopedic attributes of the 
veteran's lumbar spine disorder.

The veteran also did not exhibit any of the symptoms 
associated with a higher 20 percent evaluation for 
lumbosacral strain under the prior version of Diagnostic Code 
5295 (prior to September 26, 2003), which requires medical 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position. Repeated examinations show that he 
retained the substantial majority of forward bending motion, 
and did not have other associated symptoms of paravertebral 
muscle spasm, or sacroiliac joint tenderness. The worst range 
of motion noted on a May 1999 VA examination was forward 
flexion to 70 degrees, and with no more than moderate 
tenderness at various trigger points. Hence, a 20 percent 
rating is not substantiated under Diagnostic Code 5295.

The Board has further considered the applicable criteria 
based on limitation of motion both prior to and since the 
September 26, 2003 revision to the regulations on orthopedic 
disabilities of the spine. This includes the former 
Diagnostic Code 5292 under which a 20 percent rating was 
assignable for moderate limitation of motion. Also applicable 
is the revised Diagnostic Code 5237 by which a 20 percent 
rating applies under the conditions specified in the General 
Rating Formula, though not at any time period before the date 
of the September 26, 2003 regulatory revision. See VAOPGCPREC 
3-2000; VAOPGCPREC 7-2003.
 
Considering the former version of the rating criteria these 
findings do not show a "moderate" level of severity, as the 
veteran consistently demonstrated at least three-quarters of 
the total possible amount of mobility in forward flexion. 
While there was no specific finding as to additional limited 
motion from functional loss due to pain, fatigue, or other 
factors per the DeLuca v. Brown decision, there were no 
reported symptoms of the type that would likely further 
impact range of motion. To the degree there is any 
characterization of the severity of the veteran's lumbar 
spine disorder, in evaluating his x-rays the VA examiner 
described the condition as "mild." Moreover, based on the 
revised criteria, the May 2004 VA examination report 
indicated forward flexion well above the minimum requirement 
for a 20 percent rating, i.e., of forward flexion not greater 
than 60 degrees. Total combined range of motion was well 
above 120 degrees. The veteran also did not demonstrate 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, including 
scoliosis, reversed lordosis, or abnormal kyphosis. Hence, 
the criteria for an increased rating due to limitation of 
motion also are not met.
Accordingly, the criteria for an increased initial rating 
from the period from March 27, 1996 to October 3, 2005 are 
not met under either version of the pertinent rating 
criteria.

October 4, 2005 to the Present

On a November 2005 VA examination of the spine the veteran 
denied any history of hospitalization or surgery. He denied 
symptoms of urinary incontinence or frequency, erectile 
dysfunction, or paresthesias. He described having numbness, 
and leg or foot weakness weekly. The examiner did not 
consider any of these complaints related to the back 
disability. He described back symptom flareups that occurred 
weekly of moderate severity, with mild fatigue, moderate 
decreased motion, moderate weakness, and moderate spasm. 
Physical examination indicated normal posture, normal gait, 
no difference in muscle size measurements of the lower 
extremities, normal spinal curvature, and no ankylosis of the 
spine. Objective evidence of lumbar sacrospinalis consisted 
of mild spasm, no atrophy, mild guarding, moderate pain with 
motion, moderate tenderness, and no weakness. Range of motion 
findings were forward flexion to 80 degrees with pain 
beginning at 50 degrees, extension to 10 degrees, lateral 
flexion 10 degrees bilaterally, and lateral rotation 10 
degrees bilaterally. Motor and sensory examinations were 
normal. The diagnosis was degenerative disc disease of the 
lumbar spine. The examiner estimated significant effects from 
the problem on occupational activities, due to weakness, 
fatigue and pain.

The veteran underwent an electrodiagnostic examination that 
month due to his complaint of low back pain with radiating 
pain down the left leg. He then denied any bowel or bladder 
changes. He denied any motor weakness or sensory changes, 
though he did admit to occasional numbness in the left foot. 
Objectively, straight leg raise test was negative, there was 
no motor atrophy noted, sensory function was normal and 
symmetric, reflexes were symmetric, and gait was not antalgic 
or ataxic. There was no electrodiagnostic evidence of left 
lumbosacral radiculopathy, plexopathy, sciatic neuropathy, or 
peripheral neuropathy.   

Records of treatment from an orthopedic surgeon between 
February and May 2006 primarily pertain to evaluation for the 
low back pain without more detailed discussion of additional 
symptoms.

VA outpatient treatment records include an October 2007 
physician's report stating the veteran continued to indicate 
complaints of discomfort in the spine and large joints. 
Examination of the lumbar spine showed discomfort on motion. 
The assessment was osteoarthritis. An October 2008 report 
notes he complained of lower back pain sometimes radiating to 
the lower extremities, with no weakness or paresthesia, and 
no bowel or bladder changes. 

On further VA examination in March 2008 the veteran described 
having had worsening back pain that would radiate into the 
bilateral lower extremities, the left side greater than the 
right. He complained of a tingling sensation in the bilateral 
lower extremities, and denied incontinence of bowel or 
bladder. Physical evaluation demonstrated no gross deformity, 
although mild tenderness to palpation over the lower 
extremities. Range of motion was flexion to 45 degrees with 
mild pain at the end of the motion, extension to 15 degrees 
with mild pain at the same point, lateral bending bilaterally 
25 degrees, and bilateral rotation 30 degrees. These results 
remained the same following five repetitive motion tests. 
Neurologically sensory and motor evaluations were normal. 
Gait was normal. The impression was lumbar disc herniation at 
L2-3, L3-4 and L4-5, and lumbar spondylosis.

The veteran provided in November 2008 photocopies of several 
personnel forms from his current employment with U.S. Postal 
Service indicating that he had repeatedly turned down 
opportunities for promotions. As the veteran explained 
through his hearing testimony he declined the promotions 
because these career opportunities would have required higher 
levels of physical activity on his part.

Based on the preceding findings the medical evidence 
substantiates the existing 20 percent evaluation since 
October 4, 2005 but no higher available rating. Under the 
revised Diagnostic Code 5237, the General Rating Formula 
would require forward flexion of the thoracolumbar spine to 
30 degrees or less to warrant a 40 percent rating. This 
degree of limitation on mobility was not shown including on 
the most recent examination even after repetitive motion 
testing. There is no indication the veteran at any point has 
had ankylosis of the lumbar spine as a basis to assign an 
increased rating. See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (indicating that ankylosis is complete immobility of 
the joint in a fixed position, either favorable or 
unfavorable). 

Additionally, there is no evidence that IVDS symptoms 
manifested in the form of incapacitating episodes. The 
potential availability of separate evaluations for 
neurological and orthopedic impairment is likewise being 
considered, which was part of the criteria for IVDS after the 
first regulatory revision until September 26, 2003. See also 
38 C.F.R. § 4.14 (under the rating schedule, separate ratings 
may be granted for distinct manifestations, provided not 
contravening the principle against evaluating the same 
disability under different diagnoses); Esteban v. Brown, 6 
Vet. App. 259 (1994). While on some occasions the veteran 
described numbness or sensory weakness in the lower 
extremities, electrodiagnostic testing has effectively ruled 
out the presence of radiculopathy or sciatic neuropathy. The 
November 2005 VA examiner further indicated the veteran's 
report of leg or foot weakness, but did not consider these 
complaints to have been due to the back disability. As a 
result, there is no separate evaluation that can be provided 
based on neurological symptoms apart from that for orthopedic 
impairment.

The previous rating criteria for evaluating musculoskeletal 
disorders while these apply prospectively since September 26, 
2003, do not substantiate an increased rating. The evidence 
does not reflect the symptoms indicating a 40 percent rating 
for lumbosacral strain under Diagnostic Code 5295, absent 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, or other specific listed attributes of 
a "severe" lumbosacral strain. The criteria for severe 
limited motion under Diagnostic Code 5292 are not shown as 
the worst range of motion findings were forward flexion to 45 
degrees, with no loss of motion on pain or repetitive use, 
and this provided essentially half of the full level of 
retained motion. Based on the above, the schedular criteria 
for a rating in excess of 20 percent since October 4, 2005 
are not met.

Extraschedular Evaluation

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
The veteran has not shown that his service-connected lumbar 
spine disability has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings. As the veteran indicated through 
November 2008 hearing testimony he has remained employed on a 
full-time basis. 
The current assigned ratings are intended to reflect the 
potential degree of limitation in occupational capacity. 38 
C.F.R. § 4.1. The veteran presently is carrying out the 
complete duties related to his current job position, even if 
as indicated he did not pursue certain job opportunities 
because of a back disorder. See Thun v. Peake, 22 Vet. App. 
111, 115 (2008). The veteran's service-connected lumbar spine 
disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for an 
increased rating for degenerative joint disease of the lumbar 
spine during the time periods under consideration, including 
additional "staged" ratings based on changes in severity 
since the effective date of service connection. Fenderson, 12 
Vet. App. at 125-26. The preponderance of the evidence is 
unfavorable on the claim, and hence, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Service connection also may be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability has chronically 
aggravated a nonservice-connected disability. 38 C.F.R. § 
3.310(b). See also Allen v. Brown, 7 Vet. App. 439 (1995).

A.	Neck Disorder

Since the preponderance of the medical evidence establishes 
that a neck disorder was incurred during the veteran's 
service, the Board will grant this claim.


During the veteran's service in the Persian Gulf an April 
1991 treatment report as part of a demobilization evaluation 
indicates he complained of back and neck pain. He reported 
that he had developed lower back pain and neck pain beginning 
around January 1991 while in Saudi Arabia with no apparent 
precipitating injury. On consultation with a physical 
therapist, the veteran described a history of lower back pain 
over the last four months. He also described cervical spine 
pain that began the previous day, related possibly to 
sleeping in an awkward position, without any radicular 
symptoms. The assessment was lower back postural strain, and 
cervical spine strain. 

Following separation from service, the April 1995 report of 
Dr. F.M. indicates the veteran was seen for left 
scapulohumeral pain, with parasthesisas into the left arm and 
hand. The symptoms reappeared on extension and rotation of 
the neck. The examiner's impression was typical cervical 
radiculitis.

A May 1996 x-ray study of the cervical spine showed 
straightening of the normal lordotic curvature of the 
cervical spine, possibly related to muscular spasm. There 
were early degenerative changes at C5 and C6. 

In February 1997 the veteran sought treatment from a private 
physician for a history of back and joint pain that included 
neck pain radiating to his left upper extremity. The 
diagnosis was cervical radiculopathy and the physician 
prescribed the use of a cervical collar. 

On a May 1997 VA orthopedic examination considered the 
veteran's report of intermittent neck stiffness including 
pain on the left side. The diagnosis was an intermittent 
stiff neck with a normal objective examination.

A June 1997 note from a private clinic states that the 
veteran had a neck problem and pain, and would be unable to 
work for about one week. An MRI showed posterior central 
protrusion of the C3-4 intervertebral disc associated with 
ventral compression of the thecal sac; left postero-ateral 
herniation at C6-7 causing market left neural foraminal 
stenosis and moderate ventral compression of the thecal sac.  

The report of a June 1997 private neurological consultation 
states that the veteran began having significant left neck 
pain radiating into the left upper extremity, with the 
sensation of triceps cramping radiating to the forearm and 
third left finger. The impression was left C-6 radiculopathy, 
secondary to a herniated disc, which was responding to 
treatment measures. 

The March 2002 report of a private physician indicates a 
diagnosis of herniated nucleus pulposis at C3-4 and C6-7, 
with discomfort in the left arm and shoulder.

A May 2004 VA orthopedic examination determined there was 
some increased neck muscle tension, with generally normal 
range of motion. The veteran described frequent instances of 
flare-ups of neck pain and that he took over-the-counter pain 
relief medication as necessary. The VA examiner in providing 
an assessment of the veteran's condition initially found that 
there was no known neck injury in service, but there was a 
documented reference to neck tension and tenderness in April 
1991. When this same examiner had first seen the veteran in 
1997 he then noted a degenerative disc at C6-7. The examiner 
described the veteran as having a waxing and waning of 
symptoms of the neck. At times the neck disc herniation 
caused radiculopathy but this was much better of late. The VA 
examiner reiterated that there was no known injury to the 
neck in service, but continued that "yes, some of his LBP 
[sic] does date back to his time in service." In an entirely 
separate diagnosis, the examiner noted the veteran had low 
back strain, and further found that this disorder had a 
connection back to service. 

On VA examination again in November 2006, the veteran 
reported a history of chronic neck and bilateral upper 
extremity pain since 1991. He explained that while in service 
he frequently had to carry very heavy equipment. He also 
complained of tingling, numbness and weakness in the 
bilateral upper extremities. The examiner had not had the 
opportunity to directly review the claims file. There was MRI 
evidence of disc herniation at C3-4 and C4-5, and severe disc 
bulging at C6-7. The impression was multilevel cervical disc 
herniation at C3-4, C4-5 and C6-7, bilateral cervical 
radiculopathy, and cervical facet joint disease with 
foraminal stenosis at C6-7. The examiner then expressed the 
finding that based upon the veteran's history, physical 
examination, and imaging studies, it was his opinion that the 
neck and bilateral upper extremity conditions were less 
likely as not caused by the service-connected low back 
disorder. The examiner qualified that if the veteran had a 
documented service-connected neck injury, however, he would 
consider the neck and bilateral upper extremities disorders 
as a result of military service.

The evidence of record provides a basis to establish service 
connection for a neck disorder in view of the documented in-
service cervical strain, continuity of symptoms from early-
1995 onwards, and what the Board reasonably interprets as 
favorable medical opinion evidence. As to the VA examiners' 
respective opinions, the May 2004 opinion notwithstanding how 
stated by all indication does associate a cervical spine 
disorder with the veteran's service. The November 2006 VA 
examiner while not having reviewed the claims file, stated he 
would consider a neck disorder service-related if there were 
a documented injury, and there is sufficient basis to find 
this preliminary condition has been met. Affording the 
veteran the benefit-of-the-doubt on the issue of medical 
causation therefore, this criterion to establish service 
connection has been met. 38 C.F.R. § 3.102. As indicated, 
evidence of a link between a current claimed disability and 
service is the third and final necessary requirement for 
service connection. Hickson, supra. See also 38 C.F.R. § 
3.303(d); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of this claim on 
merits. The "benefit-of-the-doubt" rule provides that where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994). Here, this evidentiary standard is met, particularly 
when viewing the 2006 VA examiner's opinion in conjunction 
with the documented treatment history.

Accordingly, the claim on appeal for service connection for a 
neck disorder is granted. 



B.	Erectile Dysfunction

As there is no competent evidence that the veteran currently 
has the disability claimed, the Board is denying this claim.

On a November 2005 VA examination of the spine the veteran in 
describing the symptoms of his lumbar spine disorder denied 
having had erectile dysfunction.

In his April 2006 correspondence the veteran alleged that the 
symptoms of his low back disorder had caused him to develop 
erectile dysfunction. 

The report of an October 2006 examination of the 
genitourinary system states that upon detailed questioning 
the veteran denied any voiding symptoms or prostatic 
problems. He indicated he did not have erectile dysfunction 
or any genitourinary related problems. The assessment was 
that there was no evidence of genitourinary pathology on 
examination, or of genitourinary related complaints.

In a November 2007 statement the veteran claimed that the 
condition of erectile dysfunction was the result of 
medication he took for his service-connected lumbar spine 
disorder and post-traumatic stress disorder (PTSD). 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability. See 
38 U.S.C.A. § 1110. It follows that competent evidence of a 
current disability is required to establish a valid claim for 
service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See 
also Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

By "disability" is generally meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 
Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, 
or other physical or mental defect."). 

The record is absent any competent medical finding that the 
veteran has the disability claimed. On several VA 
examinations the veteran has denied having had symptoms of 
erectile dysfunction. During the October 2006 VA examination 
the determination was that the veteran had no genitourinary 
pathology. In various statements the veteran has provided he 
did allege that he had the claimed disorder which he 
attributed to medications taken for service-connected 
disabilities. As a general matter, a claimant without a 
medical background is deemed competent to allege symptoms of 
a current claimed disorder. See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay 
testimony to describe symptoms that support a later diagnosis 
by a medical professional). However, the medical inquiry 
taken through scheduling an examination did not provide 
indication of a current disability. The competent evidence 
thus clearly weighs against the presence of a current 
disability. Without indication of a current disability the 
question of the etiology of the disorder claimed does not 
require additional consideration. 

Hence, the preponderance of the evidence is unfavorable, and 
the benefit-of-the-doubt doctrine does not apply. The claim 
on appeal for service connection for erectile dysfunction as 
secondary to service-connected disabilities is therefore 
denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).










ORDER

A higher initial rating than 10 percent for degenerative 
joint disease of the lumbar spine from March 27, 1996 to 
October 3, 2005 is denied. 

A higher rating than 20 percent for degenerative joint 
disease of the lumbar spine since October 4, 2005 is denied.

Service connection for a neck disorder is granted.

Service connection for erectile dysfunction is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


